1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claims 1-13 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois et al. (US 2021/0094642) (“Dubois”).  Dubois discloses a seat post assembly comprising: an outer tube (fig. 3: 42); an inner tube (fig. 3: 44) movably disposed upwards and downwards in the outer tube, and having a top end thereof located outside the outer tube and a bottom end thereof received in the outer tube, an outer surface of the bottom end of the inner tube having a protrusion (figs. 9, 11: 96, 120 shows a protrusion at the bottom end of the inner tube for maintain the position of 94); a bushing (fig. 44: 310) including an upper sleeve (fig. 44: 312) disposed on a top end of the outer tube and penetrated by the inner tube, and a lower sleeve (fig. 44: 314) received in the outer tube and movably mounted upwards and downwards on the inner tube along an axial direction of the outer tube and having a bottom end thereof abutted against the protrusion of the inner tube (although not shown in the embodiment of fig. 44, a protrusion which prevents the lower sleeve of the bushing from sliding off the end of the inner tube, similar to that of fig. 9 and 11, is also required by embodiment of fig. 44 to maintain the position of the lower sleeve); and a connecting structure provided to the bushing for allowing the lower sleeve to be connected with the upper sleeve and moved along the axial direction of the outer tube relative to the upper sleeve (the connecting structure is the shape of 312, 314).
As concerns claim 11, Dubois discloses wherein the connecting structure includes a plurality of concavities provided to one of the upper sleeve and the lower sleeve, and a plurality of convexities provided to the other of the upper sleeve and the lower sleeve (as shown in fig. 44), such that the lower sleeve can be adjustable along an axial direction of the outer tube relative to the upper sleeve through the engagement between the concavities and the convexities.

Allowable Subject Matter
Claims 2-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Dubois fails to teach wherein the connecting structure includes a plurality of positioning slots arranged in order along an axial direction of the inner tube, wherein the connecting structure includes two magnetic elements attracting with each other, or wherein the connecting structure includes a male hook fastener provided to one of the upper sleeve and the lower sleeve, and a female loop fastener provided to the other of the upper sleeve and the lower sleeve.  It is noted that the embodiment of Dubois, Fig. 76 does qualify as prior art is not supported by the earlier of the two provisional filing dates of the publication.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636